PER CURIAM.
Isaac Lee Williams appeals the district court’s order granting summary judgment to Defendants in Williams’ Bivens* action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Williams v. Pvo, No. CA-01-1492 (D. Md. June 20, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).